Per Curiam. The bill filed by appellees in this case seeks to establish a homestead right in them to the premises in controversy, to be held by Carrie Beale during her natural life, and until the younger of her co-complainants shall arrive at the age of twenty-one years. Defendants claim the premises in fee through a judicial sale in a foreclosure proceeding against appellees. We are of opinion that the case involves a freehold, within the meaning of Section 89, Chapter 110 of the Revised Statutes of 1880, and that an appeal does not lie from the decree of the court below to this court. The appeal is therefore dismissed. Appeal dismissed.